DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-7 in the reply filed on 02/16/2022 is acknowledged. The traversal is on the ground(s) that the inventions are so closely related to each other that they would not be a serious burden for the Examiner to examine all of the claims at one time. This is not found persuasive.
A restriction requirement between one set of process claims and a set of product claims was issued in the Office action mailed September 30, 2004. "Section 121 [of Title 35 USC} permits a restriction for 'independent and distinct inventions,' which the PTO construes to mean that the sets of claims must be drawn to separately patentable inventions." See Applied Materials Inc. v. Advanced Semiconductor Materials 40 USPQ2d 1481, 1492 (Fed. Cir 1996)(Archer, C.J., concurring in-part and dissenting inpart). A product and the process of making the product are “two independent, albeit related inventions." See In re Taylor, 149 USPQ 615, 617 (CCPA 1966). "When two sets of claims filed in the same application are patentably distinct or represent independent inventions, the examiner is to issue a restriction requirement." See In re Berg, 46 USPQ2d 1226, 1233 n.10 (Fed. Cir. 1998).
The examiner, in issuing a restriction' requirement must demonstrate “one way distinctiveness." Applied Materials Inc. at 1492. As stated within the restriction requirement, "inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make other and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f))." In this application, the examiner restricted the product claims from the process claims on the grounds that the product as claimed can be made by another and 
In addition to one way distinctiveness, the examiner must show "why it would be a burden to examine both sets of claims." Applied Materials Inc. at 1492. "A serious burden on the examiner may be prima facie shown if the examiner shows by appropriate explanation either separate classification, separate status in the art, or a different field of search." MPEP 803. An explanation was provided in the restriction requirement. Specifically, in addition to being distinct, the examiner indicated that restriction is proper because the product claims and the process claims "have acquired a separate status in the art."
The criteria of distinctness and burdensomeness have been met, as demonstrated hereinabove. Accordingly, the restriction requirement in this application is still deemed proper and is therefore made FINAL.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “protective layer on a surface of the pad” in claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by See et al (US Pub 2020/0358163) 

providing a glass frame (glass substrate 302, [0025]) having a through hole (vias 303, [0031]) and a chip embedding cavity (primary cavities 305, [0031]);
fixing an electronic component (dies 526, [0048]) in the chip embedding cavity;
coating a dielectric layer (insulating layer 516b, [0054]) to an upper surface of the glass frame, the through hole and the chip embedding cavity and curing the dielectric layer (curing process, [0059]-[0060]);
photoetching the dielectric layer to form an opening window (vias 503, ultraviolet laser, [0061]-[0062]) which is arranged above the through hole;
depositing metal through the opening window and patterning the metal to form a metal pillar (metal interconnects 944, [0080]) and a circuit layer (metal interconnects 944, [0080] and fig. 9D), the metal pillar passing through the through hole, the circuit layer being arranged on the upper surface and/or a lower surface of the glass frame and being connected to the electronic component and the metal pillar; and
forming a solder mask (resist film 1150, [0100]) on a surface of the circuit layer, and patterning the solder mask to form a pad (connections 1144, [0101] which is connected to the circuit layer.
Regarding claim 2, See teaches the method of claim 1, wherein the opening window (holes 532, [0063] and fig. 5K) is also able to be arranged above the electronic component.
Regarding claim 3, See teaches the method of claim 1, further comprising: depositing a metal seed layer (seed layer 942, [0075] and fig. 9A), the metal seed layer being attached to a sidewall of the through hole and to the dielectric layer and to a surface of the electronic component.
Regarding claim 4, See teaches the method of claim 1, further comprising: 

Regarding claim 5, See teaches the method of claim 4, wherein material for the protective layer comprises at least one of nickel palladium gold, nickel gold, tin, silver, and ganic solderability preservative (silver, [0099]).
Regarding claim 6, See teaches the method of claim 1, wherein the number of the through hole (303) and the chip embedding cavity (305) is at least one, and a plurality of chip embedding cavities may have the same or different volumes (fig. 5A).
Regarding claim 7, See teaches the method of claim 1, wherein the dielectric layer is photosensitive resin material with fluidity (flowable layer, polymer-based dielectric materials, [0043]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/Quoc D Hoang/
Primary Examiner, Art Unit 2892